DETAILED ACTION
This communication is responsive to the instant application filed on 05/27/2020.
Claims 1, 9, and 15 are independent claims.
Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity
This instant application is a continuation (CON) of application number 15/461688 filed on 03/17/2017, which is patent number 10,698,882.

Information Disclosure Statement
Applicant’s Information Disclosure Statements filed on 05/27/2020 and 06/03/2021 have been acknowledged and recorded.  See attached forms PTO-1449, MPEP 609.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,698,882. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the method for data compartments for read/write activity in a standby database includes, by a processor of a computing system, syncing the primary database with a physical standby mirror existing on the standby database, creating a first data compartment and a second data compartment on the standby database, applying and determining the change should be applied to the corresponding first data object stored on the first data compartment in accordance with data merge rules associated with the first data compartment to keep the data stored on the first data compartment updated in real-time and in sync with the physical standby mirror as further shown in the below table:  
The instant application number 16/884256
US Patent number 10,698,882
1. A method for creating a standby database with read/write access capability while also maintaining a data consistency with a primary database, the method comprising:

syncing, by a processor of a computing system, the primary database with a physical standby mirror existing on the standby database, wherein a first data object and a second data object written to the primary database from a live application is synced in a 
creating, by the processor, a first data compartment and a second data compartment on the standby database, separate from the physical standby mirror; 

applying, by the processor, a change made to the first data object on the primary database to the corresponding first data object on the physical standby mirror; and 

determining, by the processor, that the change should be applied to the corresponding first data object stored on the first data compartment in accordance with data merge rules associated with the first data compartment to keep the data stored on the first data compartment updated in real-time and in sync with the physical standby mirror.  








2. The method of claim 1, wherein the data merge rules associated with the first data compartment and the second data compartment specify which objects, tablespaces, and schemas stored on the first data compartment and the second data compartment, respectively, should be 

3. The method of claim 2, wherein the first data compartment and the second data compartment internally dequeues the redo stream in a sequential order and remaps object identifiers of the redo stream. 

4. The method of claim 1, wherein the processor communicates with a transaction log stream that captures changes to data objects in the primary database to receive the change to the first data object on the primary database.  

5. The method of claim 1, further comprising: 
     receiving, by the processor, the change from a transaction log stream that captures changes to data objects in the primary database to receive the change to the first data object on the primary database, and
     cloning, by the processor, a plurality of data objects to a third data compartment, in response to a request by a testing application to perform a cloning process, wherein the testing application reads a target data object from the third data compartment if the target data object has been successfully cloned on the third data compartment, and reads the target data object from the physical standby mirror if the target data object has yet to be successfully cloned to the third data compartment.  (***Notes: this limitation is the same as the limitation in claim 8 of patent number 10698882)

6. The method of claim 1, wherein the first data compartment and the second data compartment are a read/write data compartment, further wherein the first data compartment is a static data compartment synchronized with the physical standby mirror, and the second data IN920160284US02Page 34 of 42compartment is a divergent compartment that includes data that has diverged from the data on the physical standby mirror over a period of time.  

7. The method of claim 1, wherein a reporting application accesses the first data compartment and the second data compartment which contains updated and real-time data objects, and creates a new temporary reporting data object on the first data compartment using the updated and real-time data.  

8. The method of claim 1, further comprising determining that the change should not be applied to the corresponding first data object stored on the second data compartment in accordance with data merge rules associated with the second data compartment.  (*** Notes: this limitation is the same as the limitation in claim 1 of patent number 10698882).








***Notes: claims 9-20 are rejected by the same above indicated claims 1-8 for the similar analysis, and are compared to the claims 9-20 of US patent number 10,698,882.


syncing, by a processor of a computing system, the primary database with a physical standby mirror existing on the standby database, wherein a first data object and a second data object written to the primary database from a live application is synced in a 
creating, by the processor, a first data compartment and a second data compartment on the standby database, separate from the physical standby mirror; 

applying, by the processor, a change made to the first data object on the primary database to the corresponding first data object on the physical standby mirror; and 

determining, by the processor, that (i) the change should be applied to the corresponding first data object stored on the first data compartment in accordance with data merge rules associated with the first data compartment to keep the data stored on the first data compartment updated in real-time and in sync with the physical standby mirror, and (ii) the change should not be applied to the corresponding first data object stored on the second data compartment in accordance with data merge rules associated with the second data compartment. (***notes:  this limitation is, in comparison, the same as limitation in claim 8 of the instant application)

2. The method of claim 1, wherein the data merge rules associated with the first data compartment and the second data compartment specify which objects, tablespaces, and schemas stored on the first data compartment and the second data compartment, respectively, should be 

3. The method of claim 2, wherein the first data compartment and the second data compartment internally dequeues the redo stream in a sequential order and remaps object identifiers of the redo stream. 

4. The method of claim 1, wherein the processor communicates with a transaction log stream that captures changes to data objects in the primary database to receive the change to the first data object on the primary database. 

5. The method of claim 1, further comprising:
     receiving, by the processor, the change from a transaction log stream that captures changes to data objects in the primary database to receive the change to the first data object on the primary database. 
















6. The method of claim 1, wherein the first data compartment and the second data compartment are a read/write data compartment, further wherein the first data compartment is a static data compartment synchronized with the physical standby mirror, and the second data compartment is a divergent compartment that includes data that has diverged from the data on the physical standby mirror over a period of time. 


7. The method of claim 1, wherein a reporting application accesses the first data compartment and the second data compartment which contains updated and real-time data objects, and creates a new temporary reporting data object on the first data compartment using the updated and real-time data. 

8. The method of claim 1, further comprising:
     cloning, by the processor, a plurality of data objects to a third data compartment, in response to a request by a testing application to perform a cloning process, wherein the testing application reads a target data object from the third data compartment if the target data object has been successfully cloned on the third data compartment, and reads the target data object from the physical standby mirror if the target data object has yet to be successfully cloned to the third data compartment. (***notes:  this limitation is, in comparison, the same as limitation in claim 5 of the instant application)

***Notes: claims 9-20 are also used to compare with the claims 9-20 of the instant application 16/884256.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without reciting additional limitation that tie it to a practical application or without reciting additional limitations that amount to significantly more than the abstract idea. 
Independent claim 1 recites the language of “A method for creating a standby database with read/write access capability while also maintaining a data consistency with a primary database, the method comprising: 
syncing, by a processor of a computing system, the primary database with a physical standby mirror existing on the standby database, wherein a first data object and a second data object written to the primary database from a live application is synced in a read only access on the physical standby mirror;
creating, by the processor, a first data compartment and a second data compartment on the standby database, separate from the physical standby mirror; 
applying, by the processor, a change made to the first data object on the primary database to the corresponding first data object on the physical standby mirror; and 
determining, by the processor, that the change should be applied to the corresponding first data object stored on the first data compartment in accordance with data merge rules associated with the first data compartment to keep the data stored on the first data compartment updated in real-time and in sync with the physical standby mirror.”
The limitations of “determining, …, that the change should be applied to the corresponding first data object stored on the first data compartment in accordance with data merge rules associated with the first data compartment to keep the data stored on the first data compartment updated in real-time and in sync with the physical standby mirror”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mentally process but for the recitation of generic computer components (e.g., “a processor of a computing system”). For example, the “determining” step in the context of this claim encompasses the mental processing (e.g., observation, selection, evaluation, judgment, etc.) that falls within the “Mental Processes” grouping of abstract ideas.  
(*** Notes: Similar analysis to independent claims 9 and 15, respectively, in above analysis in step 2A, prong One)
syncing…”, “creating…”, and applying…” steps being performed by the additional elements “a processor”, “a memory device”, “a computer readable [hardware] storage device” recited in claim 9 and 15, which represent an insignificant extra solution as additional activity for creating a standby database that does not integrate the abstract idea into a practical application of how to perform data processing so that it does not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements “syncing”, “creating”, and “applying” amount to more than insignificant extra solution activity which being perform by the additional elements of “a processor” and “a memory device”/ “a computer readable storage device” as recited in claims 9 and 15 that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field (e.g., receiving or transmitting data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362). Looking at the additional limitations/elements as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of these limitations/elements improve the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
independent claims 9 and 15, respectively, in above analysis in step 2A, prong Two, and step 2B).

Dependent claims 2-8, 10-14, and 16-20 depend on independent claims 1, 9 and 15 and include all the limitations of independent claims 1, 9 and 15.  Therefore, claims 2-8, 10-14, and 16-20 recite the same abstract idea as indicated above or the like for creating a standby database with read/write access capability while also maintaining data consistency with a primary data, and the analysis must therefore proceed to Step 2A Prong Two and/or 2B.
Regarding dependent claim 2, the claim is not integrating the judicial exception into a practical application. The limitation of “wherein the data merge rules associated with the first data compartment and the second data compartment specify which objects, tablespaces, and schemas stored on the first data compartment and the second data compartment, respectively, should be filtered or excluded from being synchronized with the physical standby mirror to IN920160284US02Page 33 of 42create a redo stream associated with each data compartment”, which represents an insignificant extra solution as additional activity because the “specify”, “be filtered or excluded”, and “to create” steps that is well-understood, routine, conventional activity to a skill artisan in the relevant technical field (e.g., receiving or transmitting data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362). In addition, the additional elements of “objects, tablespaces, and schema stored on the first data compartment and the second data compartment” are well-understood, routine, conventional activity to a skill artisan in the relevant technical field (e.g., storing/maintaining data/information, see Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93). Thus, taken alone, the additional limitations and/or elements do not amount to significantly more than the above identified judicial exception. 
 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of the elements improve the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 

Regarding dependent claim 3, the claim is not integrating the judicial exception into a practical application. The additional limitations of “wherein the first data compartment and the second data compartment internally dequeues the redo stream in a sequential order and remaps object identifiers of the redo stream” which represents an insignificant extra solution as additional activity because the “dequeues” step is well-understood, routine, conventional activity to a skill artisan in the relevant technical field (e.g., transmitting data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362). Thus, taken alone, the additional limitations do not amount to significantly more than the above identified judicial exception. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements 

Regarding dependent claim 4, the claim is not integrating the judicial exception into a practical application. The additional limitations of “wherein the processor communicates with a transaction log stream that captures changes to data objects in the primary database to receive the change to the first data object on the primary database” represents an insignificant extra solution as additional activity because the “communicates”, “captures” and “receive” steps are performed by the additional element of “the processor” as generic computing device that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field (e.g., receiving or transmitting data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362). Thus, taken alone, the additional limitations and/or element(s) do not amount to significantly more than the above identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of the elements improve the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 

Regarding dependent claim 5, the claim recites “receiving, by the processor, the change from a transaction log stream that captures changes to data objects in the primary database to receive the change to the first data object on the primary database, and cloning, by ” which do not amount to significantly more than the judicial exception as abstract idea because the steps of “receiving”, and “cloning” are performed by the additional element “the processor” as generic computing device that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field (e.g., receiving or transmitting data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362). Thus, taken alone, the additional elements dot not amount to significantly more than the above-identified judicial exception.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of the elements improve the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 

Regarding dependent claim 6, the claim recites “wherein the first data compartment and the second data compartment are a read/write data compartment, further wherein the first data compartment is a static data compartment synchronized with the physical standby mirror, and the second data IN920160284US02Page 34 of 42compartment is a divergent compartment that includes data that has diverged from the data on the physical standby mirror over a period of time” which is further defined the first data compartment and the second data compartment. Looking at these defined limitations as an ordered combination adds 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of the elements improve the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 

Regarding dependent claim 7, the claim recites “wherein a reporting application accesses the first data compartment and the second data compartment which contains updated and real-time data objects, and creates a new temporary reporting data object on the first data compartment using the updated and real-time data” represents an insignificant extra solution as additional activity because the “accesses” and “creates” steps are well-understood, routine, conventional activity to a skill artisan in the relevant technical field (e.g., receiving or transmitting data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362). Thus, taken alone, the additional limitations and/or element(s) do not amount to significantly more than the above identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Looking at the limitations as an ordered 

Regarding dependent claim 8, the claim is not integrated the judicial exception into a practical application. The additional limitations of “determining that the change should not be applied to the corresponding first data object stored on the second data compartment in accordance with data merge rules associated with the second data compartment” does not amount to significantly more than the judicial exception because the “determining” step, as draft, is a mental process that falls in “Mental Processes” grouping of abstract ideas. Thus, these additional limitations in the claim do not appear to be tied to a practical application and also do not amount to significantly more than the judicial exception as abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of the elements improve the functioning of a computer or improves any other technology.  

Regarding dependent claims 10-14 and 16-20, the claims are essentially the same or at least similar recitation as dependent claims 2-8 except that they set forth the claimed invention as a computer system and a computer program product than a 

For at least the above reasons, claims 1-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significant more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8-9, 12, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Griffith et al., US Pub. No. 20170351584 (hereinafter as “Griffith”) and in view of Diaconu et al., US Pub. No. 20140172803 (hereinafter as “Diaconu”).


syncing, by a processor of a computing system, the primary database with a physical standby mirror existing on the standby database (e.g., copying the data from the standby mirror on the standby database to the primary database via recovery algorithm, fig. 10 and pars. [0011-12]), wherein a first data object and a second data object written to the primary database from a live application is synced in a read only access on the physical standby mirror (e.g., blocks stored in the cache to be write to the primary database from the live application(s), figs. 8 and 11, and pars. [0011-12] and [0046] tables with records/fields are stored in the blocks as objects. See MPEP 2111- Claim Interpretation);
creating, by the processor, a first data compartment and a second data compartment on the standby database, separate from the physical standby mirror (figs. 8, e.g., blocks, par. [0011], e.g., a standby back-up database server which is separated from the standby copy/mirror as log, and par. [0025] e.g., the secondary (standby) database); 
applying, by the processor, a change made to the first data object on the primary database to the corresponding first data object on the physical standby mirror (pars. [0011] copying data change/update to the tables on the primary database to the database log (standby) for backup/recovery purpose when the primary database failure). 

In the same field of endeavor (i.e., backup/recovery data processing), Diaconu teaches:
determining, by the processor, that the change should be applied to the corresponding first data object stored on the first data compartment in accordance with data merge rules associated with the first data compartment to keep the data stored on the first data compartment updated in real-time and in sync with the physical standby mirror (pars. [0010] checkpoint = determining the change of the first data object=file, [0011-12] in-memory database associated with the portions/data compartment as broadest reasonable interpretation. See MPEP 2111 – Claim Interpretation. Furthermore, see pars. [0015-16] via merging algorithm to satisfy the policy condition).
Accordingly, it would have been obvious to one of ordinary skill in the data processing art before the effective filing date of the claimed invention to combine the teachings of the cited references because the teachings of Diaconu would have provided Griffith with the above indicated limitation to perform the object updating in the real-time/timestamp efficiently.

communicates with a transaction log stream that captures changes to data objects in the primary database to receive the change to the first data object on the primary database (Griffith: figs 1-2 and pars. [0030-31]; and Diaconu: fig. 1 and fig. 7, e.g., transaction log stream that capture the change(s) to the file, par. [0050]).  

Regarding claim 6, Griffith and Diaconu teach: wherein the first data compartment and the second data compartment are a read/write data compartment (Griffith: pars. [0072-73] blocks implied compartment for accessing=read and/or saving/storing=write data as broadest reasonable interpretation), further wherein the first data compartment is a static data compartment synchronized with the physical standby mirror (e.g., copying the data from the standby mirror on the standby database, which is interpreted as first data compartment, to the primary database via recovery algorithm, fig. 10 and pars. [0011-12] e.g., a standby back-up database server which is separated from the standby copy/mirror as log), and the second data compartment is a divergent compartment that includes data that has diverged from the data on the physical standby mirror over a period of time (Griffith: figs. 8-11; and pars. [0011-12], wherein the standby back-up database server is interpreted as the second data compartment storing the data for backup/recovery; and Diaconu: pars. [0015-17] with timestamp of the object/file within the temporal ordering in real-time).  

Regarding claim 8, Diaconu teaches: determining that the change should not be applied to the corresponding first data object stored on the second data compartment in accordance with data merge rules associated with the second data compartment (par. [0016] the in-memory data log restoration algorithm for checkpoint the change including the case “should/should not be applied” of the file with the delta file in the durable storage(s) as known by a skilled artisan, fig. 4 in the overall concept loop checking (the change should/should not) with merge algorithm to satisfy the policy conditions as rule(s) requiring).
Claims 9, 12, 15, 18 are rejected in the analysis of above claims 1, 4, 6; and therefore, the claims are rejected on that basis.

Claims 5, 7, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Griffith and Diaconu in view of MITKAR et al., US Pub. No. 20160154709 (hereinafter as “Mitkar”).
Regarding claim 5, Griffith and Diaconu teach: “receiving, by the processor, the change from a transaction log stream that captures changes to data objects in the primary database to receive the change to the first data object on the primary database” (Griffith: figs. 8-11, and par. [0011] change(s) to the objects stored in the transaction log; and Diaconu: fig. 1 and fig. 7, e.g., transaction log stream that capture the change(s) to the file, par. [0050]).
	However, Griffith and Diaconu do not teach: “cloning, by the processor, a
plurality of data objects to a third data compartment, in response to a request by
a testing application to perform a cloning process, wherein the testing application reads a target data object from the third data compartment if the target data object has been

In the same field of endeavor (i.e., data processing), Mitkar teaches: cloning, by the processor, a plurality of data objects to a third data compartment, in response to a request by a testing application to perform a cloning process (e.g., copy operations, snapshot, pars. [0115 and 117-118], and [0195-196]; and pars. [0352 and 401-402] e.g., testbed (including test, verification, certification) application to perform copy operations to the other storage unit(s)=compartment(s)), wherein the testing application reads a target data object from the third data compartment if the target data object has been successfully cloned on the third data compartment (par. [0079] e.g., read operation, and read/write test from/to different storage system (for instance, primary and secondary storage systems after complete replication/copying/synchronizing/cloning operation(s), fig. 1C and fig. 2 as shown the plurality storage blocks=data compartments), and reads the target data object from the physical standby mirror if the target data object has yet to be successfully cloned to the third data compartment. (see figs. 1C and 2 as shown the database storage blocks=compartments, and pars. [0352] e.g. “without restoring the entire backup image from secondary storage” which implies “has yet” to be successfully backup=cloning, and further testing with or without yet fully restoration operations in [0380 and 401-402])
Accordingly, it would have been obvious to one of ordinary skill in the data processing art before the effective filing date of the claimed invention to combine the pars. [0007, 380 and 401-402]).

Regarding claim 7, the claim is rejected by the same reasons set forth above to claim 1. However, the combination of Griffith and Diaconu do not explicitly teach the limitation recited in the claim.
In the same field of endeavor (i.e., backup/recovery data processing), Mitkar teaches: wherein a reporting application accesses the first data compartment and the second data compartment which contains updated and real-time data objects (fig. 2 as shown the instant Application recovery at 243 with the certain accessing to disk driver 262 having connection with database 265 and 108 storing objects with update with real-time storing in the blocks=data compartments, pars. [0232] illustrated in the reporting instructions, and [0125-131] disclosed the accessing from the storage manager/client via graphical user interface using the application program interface (API) and/or any application(s), see figs. 1D and 2, for the updated data objects storing in blocks=compartments, and wherein the “age information” related to data object is illustrated to real-time as known by a skilled artisan), and creates a new temporary reporting data object on the first data compartment using the updated and real-time data (again in fig. 2 as shown the objects with update, which is interpreted as the new temporary reporting data object, in real-time storing in the blocks which is interpreted as the data compartments, pars. [0232] “…a reporting capability that allows for the generation of a variety of reports, … Report types include: scheduling, event management, media management and data aging history,…, etc. Such reports may be specified and created at a certain point in time…”, which is illustrated in the reporting instructions embedded creating/updating the reports as interpreted as the new reporting data object with the aging/point in time=real-time data).  
Accordingly, it would have been obvious to one of ordinary skill in the data processing art before the effective filing date of the claimed invention to combine the teachings of the cited references because the teachings of Mitkar would have provided Griffith and Diaconu with the above indicated limitation for managing the update objects in the secondary storage system (Mitkar: see pars. [0125-135] e.g., reporting, tracking/monitoring, protecting, implementing, etc. operations to the update data objects between the database stores/blocks=compartments).

Claims 13-14 and 19-20 are rejected in the analysis of above claims 7 and 5; and therefore, the claims are rejected on that basis.

Allowable Subject Matter
Dependent claims 2 and 3 are objected to as being dependent upon the rejected base claim 1 but would be allowable if rewritten in independent form including the combined limitations in claims 2 and 3 together as considered a whole with the all limitations of rejected base claim 1.  Similar objections to dependent claims 10 and 11, 16 and 17 to rejected base claims 9 and 15, respectively. Plus, all the claims MUST overcome the 35 U.S.C. 101 rejections as indicated above in details. (see the allowable 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009. The examiner can normally be reached M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                        
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169